DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the protective material as claimed in claim 16; the second end of the housing “substantially closed” as claimed in claim 19; and the limitations of claims 23-25 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 23-26, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 requires the limitation “the protective material”. However, the claim depends from claim 15, which does not provide any antecedent of basis for the limitation.
Therefore, in order to continue with the examination, claim 17 will be interpreted as depending from claim 16, which will provide the proper basis for the limitation. Correction is required.

Claim 18 requires that the plug “forms the face of the housing”. At the instant, it is unclear what is claimed here. As clearly shown, the housing (122, 142) has a face (end of the 
Therefore, in order to continue with the examination, the limitation will be interpreted and examined as mentioned before. Correction is required.

Claim 19 requires that the second end of the housing is “substantially closed”. At the instant, it is unclear what is claimed here.
The invention claimed in claim 14 is drawn to figures 45-51, since the specification just provide basis for a locking bar having 1st and 2nd sections (150), and a housing (122, 142). 
As clearly shown in the drawings, the 2nd end of the housing (122 or 142) is open, not “substantially closed” as claimed. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 

Claims 23 and 24 are indefinite. Claim 23 requires that at least one end of the locking bar is rolled onto itself. At the instant, it is unclear how any end of the locking bar can roll back. Then, claim 24 requires that both ends are rolled back.
In order to roll back, any of the ends needs to move along a surface by revolving on an axis. 
As shown in figures, the locking bar has two sections. One of the section is rotated about the pivotal connection to be folded against the other section; not that is rolled.


Claim 25 requires that an axial position of the protrusion is adjustable. At the instant, it is unclear how the protrusion as illustrated is capable of being adjustable, since all the protrusions are a static member.
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 

Claim 26 requires that the system comprises a washer having a stepped configuration. According to the specification, the only washer described is element 90. However, element 90 is not a washer as well known in the art.
In the art, a washer is a ring or plate. Element 90, as illustrated, is more like a plug. Therefore in order to continue with the examination, the limitation will be considered as a plug. Correction is required.

Further, claim 26 requires that the “washer” is secured to the front end of the housing “by means of the back end of the washer”. At the instant, it is unclear how. As illustrated, the back end 93 is flat, so how is secured to the housing? Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 



Claim 29 is indefinite since the claim depends from itself. Therefore, in order to continue with the examination, an in view of the claimed subject matter, claim 29 will be interpreted and examined as being depended from claim 28. Correction is required.

Claim 30 requires that the locking bar is threaded to the housing. At the instant, the limitation is indefinite since, as clearly shown in figures 45-51, the locking bar is threadedly connected to the plug or insert (130 or 144). 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18-20, 23-25, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 587,496 to Stone in view of US Pat No 4,429,913 to Bey.

    PNG
    media_image1.png
    605
    1440
    media_image1.png
    Greyscale

Stone discloses a door locking system that comprises a locking bar (9) having 1st and a 2nd sections. The 2nd section is provided with a protrusion (10) configured to engage with an aperture of a strike plate secured to a door frame (fig 1).
The system further comprises a housing (13) having a 1st end comprising a face and a recess provided therein and a second end.
The 1st section of the locking bar is received and retained within the recess of the housing. 
The system further comprises a plug or rear insert (15) positioned on a housing (13) that secures a locking bolt (9, 11) and is secured to the housing by being inserted through the face of the housing. 

Stone fails to disclose that the 1st and 2nd sections of the locking bar are pivotally connected to each other so as to have an axis of rotation non-parallel with a longitudinal axis of the locking bar. 

    PNG
    media_image2.png
    636
    1415
    media_image2.png
    Greyscale

Bey teaches that it is well known in the art to provide a similar door locking system that comprises a locking bar having a first section (18) and a second section (16) pivotally connected to the first section by way of a pivotal connection (at 17), and that the pivotal connection being orientated with an axis of rotation that is non-parallel with a longitudinal axis of the locking bar. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sections of the locking bar described by Stone, as pivotally connected to each other, as taught by Bey, in order to provide adjustment of the locking bar when is used to cooperate with the striker plate.

In combination, Stone, as modified by Bey, will teach that the face of the housing and the recess therein are set back from the first end of the housing such that, when the locking bar is received within the recess of the housing, the pivot connection of the locking bar is positioned within the first end of the housing.



Also, in combination, Stone, as modified by Bey, will teach that the position of the protrusion can be adjustable (by the thraded connection of the locking bar with the plug).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 587,496 to Stone in view of US Pat No 4,429,913 to Bey and further in view of US Pat No 5,667,262 to Planchon. 
Stone, as modified by Bey, fails to disclose that the face of the housing is provided with a protective material being selected from the group consisting of one or any combination of plastics, rubbers and elastomeric materials.
Planchon teaches that it is well known in the art to provide certain protective material (52) on a desired surface of a door locking system (10), being selected from the group consisting of one or any combination of plastics, rubbers and elastomeric materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the face of the housing described by Stone, as modified by Bey, with a protective material, as taught by Planchon, in order to provide protection to any desired surface of the system.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 587,496 to Stone in view of US Pat No 4,429,913 to Bey and further in view of US Pat No 77,651 to Perkins et al (Perkins).


    PNG
    media_image3.png
    305
    1013
    media_image3.png
    Greyscale

Perkins teaches that it is well known in the art to provide a connection mechanism to connect a housing (B) and a lid section (A) in order to encapsulate a locking bar (c).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Stone, as modified by Bey, encapsulated, as taught by Perkins, in order to secure and protect the locking bar when is not in use and easy carry of the system.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 587,496 to Stone in view of US Pat No 4,429,913 to Bey and further in view of US Pat No 2,969,253 to Schettl.
Stone, as modified by Bey, fails to disclose that the system further comprises a plug that has a stepped configuration, and that is securable to the front end of the housing by means of a back end of the plug. The plug defining a central aperture or through slot sized 

    PNG
    media_image4.png
    652
    1322
    media_image4.png
    Greyscale

Schettl teaches that it is well known in the art to provide a similar system with a plug (46) that has a stepped configuration, and that is securable to the front end of a housing (40) by means of a back end of the plug (when the system is in use). The plug defining a central aperture or through slot sized to receive a locking bar (10), and the plug including a front surface configured to abut a surface of a door, and a lower surface that is capable of abutting a molding or architrave associated with the door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Stone, as modified by Bey, with a plug, as taught by Schettl, in order to provide a guidance to the locking bar when is moved.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 587,496 to Stone in view of US Pat No 4,429,913 to Bey and further in view of US Pat No 1,064,449 to Dansey.
Stone, as modified by Bey, fails to disclose that the housing comprises another recess, in communication with the 1st recess by means of a channel. Stone discloses that the housing comprises a recess, a channel and that the channel runs from the recess to the opposite side of the housing.

    PNG
    media_image5.png
    553
    1072
    media_image5.png
    Greyscale

Dansey teaches that it is well known in the art to provide a housing (1) of a similar door lock system, with 1st and 2nd recesses (2 and 3) in communication with each other by means of a channel (4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing described by Stone, as modified by Bey, with another recess, as taught by Dansey, in order to provide space for the locking bar movement or to manufacture a housing with less material.
Allowable Subject Matter
Claim 28, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 29 would also be allowed since was interpreted as being depending from claim 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 26, 2022